PER CURIAM.
Appellee/wife filed petition for dissolution of marriage and prayed, among other things, for temporary alimony and temporary attorney’s fees from the appellant/husband. The trial court ordered the husband to pay appellee $645 as tempo-ary alimony and awarded her attorney a temporary fee of $350. The said sums were to be paid within a day certain. The husband did not comply with the order of the court. Subsequently, he was found to be in willful contempt for his failure to comply with the court’s order. He was sentenced to serve 15 days in the county jail, with the right to purge himself of the contempt by paying the monetary awards stated above.
*409The appellant filed this timely interlocutory appeal and assigned as error the award to the wife of the sum of $645 as temporary alimony and allowance of $350 as temporary attorney’s fees to her attorney and the order adjudging him to be in contempt of court.
Appellant has failed to show clearly any error of the trial court either in the monetary allowances or in finding that he willfully refused to pay such sums as adjudged. The record filed here of the proceedings in the trial court is incomplete and, consequently, we are unable to ascertain any specific reasons which demonstrate appellant’s inability to comply with the order of the court. For the above reasons, the order to pay temporary support monies and the order of contempt are
AFFIRMED.
McNULTY, C. J., and BOARDMAN and SCHEB, JJ., concur.